Case 2:20-cv-06502-PSG-KS Document 3 Filed 07/22/20 Pagelofi1 Page ID #:44

NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
OR OF PARTY APPEARING IN PRO PER

Evan J. Smith (SBN242352
esmith@brodskysmith.com

Ryan P, Cardona ($BN302113)
rcardona@brodskysmith.com
Brodsky & Smith, LLC

9595 Wilshire Boulevard, Suite 900
Beverly Hills, CA 90212
877-534-2590

ATTORNEY(S) FOR: Plaintiff Tannia Delapaz
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

TANNIA DELAPAZ CASE NUMBER:

Plaintiff(s),

Vv,

NATIONAL TECHNICAL SYSTEMS, INC.

 

CERTIFICATION AND NOTICE

 

 

OF INTERESTED PARTIES
Defendant(s) (Local Rule 7,1-1)
TO: |THE COURT AND ALL PARTIES OF RECORD:
The undersigned, counsel of record for TANNIA DELAPAZ

 

or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in

the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.

{List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

PARTY CONNECTION / INTEREST
TANNIA DELAPAZ Plaintiff
NATIONAL TECHNICAL SYSTEMS, INC, Defendant

_ a
—
July 22, 2020 | tpi

Date Signature

Attorney of record for (or name of party appearing in pro per):

Plaintiff Tannia Delapaz

 

 

CV-30 (05/13) NOTICE OF INTERESTED PARTIES
